Citation Nr: 1456241	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  12-06 967	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim seeking service connection for vascular hypertension.

2.  Whether new and material evidence has been received to reopen a claim seeking service connection for a skin disorder.

3.  Entitlement to service connection for a thyroid disorder.


REPRESENTATION

Appellant (the Veteran) is represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from February 1966 to January 1969.  He is a recipient of the Combat Infantryman Badge.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the RO in Huntington, West Virginia.

In May 2014, the Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the claims file.

In adjudicating this appeal, the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.  


FINDING OF FACT

On July 10, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant and the accredited representative that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

The Board is cognizant of the a November 5, 2014, unsigned "Appellant's Brief" prepared by the Veteran's Accredited Representative at its National office.  This brief did not refer to the earlier withdrawal of appeal submitted by the local chapter of the Acrredited Representative, and so it appears the National Accredited Representative was not aware of the withdrawal.  As such, the Board finds that the appeal has not been revived.   


ORDER

The appeal is dismissed.



		
JONATHAN B. KRAMER
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


